Exhibit 10(m)


February 16, 2005

Name  

--------------------------------------------------------------------------------

Address  

--------------------------------------------------------------------------------

Dear                                                    :

--------------------------------------------------------------------------------

The Empire District Electric Company
1996 Stock Incentive Plan (the “Plan”)

Notice of Performance-Based Restricted Stock Award



This is to advise you that effective as of February 2, 2005 (the “Grant Date”),
The Empire District Electric Company (“the Company”) has granted to you a
performance-based Restricted Stock Award (the “Award”) under the Plan consisting
of the right to receive the number of shares of Common Stock of the Company
(“Stock”) as set forth in Exhibit 1 attached hereto, subject to the performance
measures, forfeiture and other conditions and terms herein stated and the
applicable terms and conditions of the Plan (copy attached). This Award shall
relate to the Performance Period beginning on January 1, 2005 and ending on
December 31, 2007 (the “Performance Period”).





1.  Settlement of Awards. The Company shall deliver to you one share of Stock
for each Performance Share earned by you, as determined in accordance with the
provisions of Exhibit 1, which is attached to and forms a part of this Award.
The earned Performance Shares payable to you in accordance with the provisions
of this Section 1 shall be paid solely in shares of Stock.





2.  Time of Payment. Except as otherwise provided in this Award, payment of
Performance Shares earned in accordance with the provisions of Section 1 above
will be delivered as soon as practicable after the end of the Performance
Period.





3.  Retirement, Disability, or Death During Performance Period. If your
employment with the Company and its Subsidiaries terminates during the
Performance Period because of your Retirement, Disability, or death, you shall
be entitled to a prorated number of the Performance Shares earned in accordance
with Exhibit 1, determined at the end of the Performance Period, and based on
the ratio of the number of months you were employed during the Performance
Period (rounding a fraction of a month to the next higher number of whole
months) to the total number of months in the Performance Period. Fractional
shares shall be disregarded.





4.  Termination of Employment During Performance Period. If your employment with
the Company and its Subsidiaries terminates during the Performance Period for
any reason other than your Retirement, Disability, or death, the Performance
Shares granted under this Award will be forfeited on the date of such
termination of employment; provided, however, that in such circumstances, the
Committee, in its sole discretion, may determine that you will be entitled to
receive a pro rata or other portion of the Performance Shares.





5.  Change in Control. If a Change in Control of the Company occurs during the
Performance Period, and the date of termination of your employment does not fall
before the Change in Control date, you shall earn the Performance Shares that
would have been earned by you in accordance with Exhibit 1 as if performance at
the Target for the Performance Period had been achieved, but prorated based on
the ratio of the number of months you were employed during the Performance
Period through the date of the Change in Control (rounding a fraction of a month
to the next higher number of whole months), to the total number of months in the
Performance Period. As soon as practicable after the Change in Control, there
shall be delivered to you one share of Stock for each Performance Share so
earned. Fractional shares shall be disregarded. As of the end of the Performance
Period, the Committee shall determine the number of Performance Shares, if any,
that you earned pursuant to this Award determined without regard to this Section
5, and there shall be delivered to you one share of Stock for each Performance
Share earned by you, but reduced by the number of Performance Shares with
respect to which payment was previously made to you under this Section 5. If the
number of Performance Shares earned by you as of the end of the Performance
Period is less than the number of Performance Shares with respect to which
payment was



101


--------------------------------------------------------------------------------





previously made to you under this Section 5, you shall not be required to repay
any amounts to the Company on account of such payment under this Section 5 for
any reason, including failure to achieve the Performance Measures.





6.  Heirs and Successors. This Award shall be binding upon, and inure to the
benefit of, the Company and its successors and assigns, and upon any person
acquiring, whether by merger, consolidation, purchase of assets or otherwise,
all or substantially all of the Company’s assets and business. If any of the
benefits distributable to you under this Award have not been distributed at the
time of your death, such benefits shall be distributed to your Designated
Beneficiary, in accordance with the provisions of this Award and the Plan. The
“Designated Beneficiary” shall be the beneficiary or beneficiaries designated by
you in a writing filed with the Committee in such form and at such time as the
Committee shall require. If you are deceased and failed to designate a
beneficiary, or if the Designated Beneficiary does not survive you, any benefits
distributable to you shall be distributed to the legal representative of your
estate. If you are deceased and have designated a beneficiary and the Designated
Beneficiary survives you but dies before the complete distribution of benefits
to the Designated Beneficiary under this Award, then any benefits distributable
to the Designated Beneficiary shall be distributed to the legal representative
of the estate of the Designated Beneficiary.





7.  Administration. The authority to manage and control the operation and
administration of this Award shall be vested in the Committee identified in the
Plan, and the Committee shall have all of the powers with respect to this Award
that it has with respect to the Plan. Any interpretation of the Award by the
Committee and any decision made by it with respect to the Award are final and
binding on all persons.





8. Amendment. This Award may be amended by written agreement between you and the
Company, without the consent of any other person.





9.  Nontransferability. This Award shall not be transferable except by will or
the laws of descent and distribution or by beneficiary designation in accordance
with Section 6 above.





10.  Taxes. The Company shall be entitled to withhold the amount of any
withholding tax payable with respect to the Award and to sell such number of
shares of Stock as may be necessary to produce the amount so required to be
withheld, unless the recipient supplies to the Company cash in the amount
requested by the Company for the purpose.





11.  Employee and Shareholder Status. This Award does not constitute a contract
of continued service and does not give you the right to be retained as an
employee of the Company or any of its Subsidiaries. This Award does not confer
upon you or any other holder thereof any right as a shareholder of the Company
prior to the issuance of shares of Stock pursuant to this Award.





12.  Plan Governs. Notwithstanding anything in this Award to the contrary, the
terms of this Award shall be subject to the terms of the Plan.





13.  Unsecured Creditor. Your rights with respect to the Award and the shares of
Stock subject thereto during the Performance Period are those of an unsecured
general creditor of the Company. No shares of Stock or other specific property
is or will be set apart in trust or otherwise with respect to the Award but all
of your rights in the Award will be evidenced only by entries on the books of
the Company unless and until shares of Stock are actually issued to you, your
beneficiary or your estate pursuant to the Award.





14.  Rules Relating to Termination of Employment. For purposes of this Award,
the date of termination of your employment shall be the first day occurring on
or after the Grant Date on which you are not employed by the Company or any
Subsidiary, regardless of the reason for the termination of employment; provided
that a termination of employment shall not be deemed to occur by reason of a
transfer of you between the Company and a Subsidiary or between two
Subsidiaries; and further provided that your employment shall not be considered
terminated while you are on a leave of absence from the Company or a Subsidiary
approved by your employer. If, as a result of a sale or other transaction, your
employer ceases to be a Subsidiary (and your employer is or becomes an entity
that is separate from the Company), and you are not, at the end of the 30-day
period following the transaction, employed by the Company or an entity that is
then a Subsidiary, then, the occurrence of such transaction shall be treated as
the date of termination of your employment caused by you being discharged by the
employer.



102


--------------------------------------------------------------------------------




15.  Definitions. For purposes of this Award, the terms used in this Award shall
have the following meanings:





(i)  Change in Control. A “Change in Control” of the Company shall be deemed to
have occurred if any of the following occur:





(a)  a merger or consolidation of the Company with any other corporation is
consummated, other than a merger or consolidation which would result in the
Voting Securities of the Company held by such shareholders outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by converting into Voting Securities of the surviving entity)
more than 75 percent of the Company or such surviving entity outstanding
immediately after such merger or consolidation;





(b)  a sale, exchange or other disposition of all or substantially all the
assets of the Company for the securities of another entity, cash or other
property is consummated;





(c)  the shareholders of the Company approve a plan of liquidation or
dissolution of the Company;





(d)  any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended), other than a trustee or other
fiduciary holding securities under an employee benefit plan of the Company or
other than a corporation owned directly or indirectly by the shareholders of the
Company in substantially the same proportions as their ownership of Voting
Securities of the Company, is or becomes the “beneficial owner” (as defined in
Rule 13d-3 under said Act), directly or indirectly, of Voting Securities of the
Company representing at least 25 percent of the total voting power represented
by the Voting Securities of the Company then outstanding; or





(e)  individuals who on January 1, 2001 constitute the Board of Directors of the
Company and any new director whose election by the Board of Directors of the
Company or nomination for election by the Company’s shareholders was approved by
a vote of at least two-thirds of the directors then still in office who either
were directors on January 1, 2001 or whose election or nomination for election
was previously so approved, cease for any reason to constitute a majority
thereof.





(ii)  Disability. Except as otherwise provided by the Committee, “Disability”
means the determination by the Committee, in its sole discretion, that a
permanent and total disability exists in accordance with uniform and
non-discriminatory standards adopted by the Committee from time to time.





(iii)  Retirement. “Retirement” means your retirement on an “Early Retirement
Date” or on or after your “Normal Retirement Date,” as those terms are defined
in The Empire District Electric Company Employees’ Retirement Plan.





(iv)  Voting Securities. “Voting Securities” means any securities which carry
the right to vote generally in the election of directors.





(v)  Plan Definitions. Except where the context clearly implies or indicates the
contrary, a word, term, or phrase used in the Plan is similarly used in this
Award.



103


--------------------------------------------------------------------------------




Please acknowledge receipt of this Notice of Award by signing and returning to
the Secretary of the Company the enclosed copy thereof, together with a
completed and signed beneficiary designation form.



    Very truly yours,





--------------------------------------------------------------------------------

Chairman of the Plan Committee
Receipt of the foregoing Notice of
Performance-Based Restricted Stock
Award is hereby acknowledged. My
signed beneficiary designation form
is attached.



   
 
    
 
Name
    
Date

104


--------------------------------------------------------------------------------


Exhibit 1


PERFORMANCE MEASURES



1.  Purpose. The purpose of this Exhibit 1 is to set forth the Performance
Measures that will be applied to determine the amount of the award to be made
under the terms of the attached performance-based Restricted Stock Award (the
“Award”). This Exhibit 1 is incorporated into and forms a part of the Award.





2.  Revision of Performance Measures. The Performance Measures set forth in this
Exhibit 1 may be modified by the Committee during, or after the end of, the
Performance Period to reflect significant events that occur during the
Performance Period that may have a substantial effect on the application of the
Performance Measure.





3.  Performance Goals. The Performance Measure for the Award is the percentile
ranking of the Company’s “Total Shareholder Return” for the Performance Period
(share price appreciation plus dividends over beginning share price) as measured
against the “Total Shareholder Return” for the attached peer group of companies
for the same period, and specified below:





(i)  “Threshold” — equal to the 20th percentile level of the peer group of
companies;





(ii)  “Target” — equal to the 50th percentile level of the peer group of
companies; and





(iii)  “Maximum” — equal to the 80th percentile level of the peer group of
companies.





4.  Amount of Award. The number of shares of Stock distributable to you under
the Agreement shall be determined in accordance with the following schedule:





5.  Number of Performance Shares. For Company performance against plan metrics,
the number of Performance Shares of Stock granted shall be as follows:



(i)  
  For performance at Threshold, __________ shares;




(ii)  For performance at Target, __________ shares;





(iii)  For performance at Maximum, __________ shares; and





(iv)  The “Number of Performance Shares” shall be interpolated to account for
performance that falls between Threshold, Target and Maximum.





Fractional shares shall be disregarded.



105


--------------------------------------------------------------------------------